Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 9-16 stand withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (2018/0128849) (hereinafter Wong) in view of Gallert (4,611,394).
Regarding claim 1, Wong teaches a pitot tube (para 0016), comprising: an outer tube (102) extending from a first tube end to second tube end, the second tube end defining a tip (133) portion of the pitot tube; a tube sleeve (104) inside of the outer tube defining a tube passage extending from the first tube end to the second tube end; a heating element (106) between the outer tube and the tube sleeve, the heating element being isolated from airflow into the tube passage, and one or more drain openings (131) extending from the tube passage radially outwardly through the tube sleeve and through the outer tube. Wong does not teach a layer of braze paste applied to the tube sleeve covering the heating element but teaches a conductive adhesive covering the heating element. Gallert teaches a heater cartridge (40) including a heater element (54) in a casing (58) that is inserted into the body portion (60) and a brazing paste located around the cartridge heater (40) and the main body (60) forming a seal (110) (col. 6, lines 28-31). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the brazing paste as taught by Gallert between the outer tube and the tube sleeve having a heater element therein in order to form a seal in the gap formed between the outer tube and the tube sleeve since it is known that a brazing material is used in order to form a tight seal between two components, in the instant case, the outer tube and the tube sleeve.
Regarding claim 2, Wong teaches the tube sleeve and the outer tube are formed separately (Fig. 1).
Regarding claim 7, Gallert teaches the tube sleeve is secured to the outer tube via brazing.
Regarding claim 8, no patentable weight is given to how the tube sleeve is formed in the product claim.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Gallert as applied to claim 1 above, and further in view of Abdullah et al. (2018/0259547) (hereinafter Abdullah).
Regarding claims 3 and 4, Wong teaches a thin film heating element but does not teach the heating element is one or more heater coils wrapped around the tube sleeve. Abdullah teaches a heating coil (24) wrapped around in grooves in a tube sleeve (40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the heating coil arrangement of Abdullah for the thin film heating element of Wong with necessary modifications to fit the coil into grooves formed in the tube sleeve since such are mere alternatives used for heating elements.
Regarding claim 5, Abdullah teaches one or more water dams (44) extending from the tube sleeve into the tube passage.
Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abdullah in view of Gallert and further in view of Wong.
Regarding claims 1 and 7, Abdullah teaches a pitot tube (12), comprising: an outer tube (26) extending from a first tube end to second tube end, the second tube end defining a tip portion of the pitot tube; a tube sleeve (40) inside of the outer tube defining a tube passage extending from the first tube end to the second tube end; and a heating element (24) between the outer tube and the tube sleeve, the heating element being isolated from airflow into the tube passage. Abdullah does not explicitly teach a layer of braze paste applied to the tube sleeve, covering the heating element and one or more drain openings extending from the tube passage radially outwardly through the tube sleeve and through the outer tube.
Gallert teaches a braze paste applied to the tube sleeve (40) covering the heating element (col. 6, line 28-31) to secure the tube sleeve with heating element (40) to the outer body (60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a brazing paste as taught by Gallert between the outer tube body and the inner sleeve since such would provide a tight seal between the two.
As to the one or more drain opening extending from the tube passage radially outwardly through the tube sleeve and through the outer tube, Wong teaches the one or more drain openings (131) extending from the tube passage radially outwardly through the tube sleeve and through the outer tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such drain openings since it is known in the art that the water collected in the probe would be required to be drained and thus such a structure combined in the device of Abdullah would be within the scope of a skilled individual.
Regarding claim 2, Abdullah teaches the tube sleeve and the outer tube are formed separately (Fig. 1 and 2).
Regarding claim 3, Abdullah teaches the heating element is one or more heater coils wrapped around the tube sleeve (Fig. 2).
Regarding claim 4, Abdullah teaches tube sleeve includes one or more sleeve grooves (52) in a sleeve outer surface to accommodate the heater coils.
Regarding claim 5, Abdullah teaches one or more water dams (44) extending from the tube sleeve into the tube passage.
Regarding claim 8, not patentable weight is given to how the tube sleeve is formed in the apparatus claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            3/18/2021